         Case 1:16-cv-00303-SPB Document 46 Filed 10/24/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JANE DOE, as next friend for “FIONA”, a minor,           CIVIL DIVISION
“ERIN”, “VICKY”,
JANE ROE as next friend for “SKYLAR” and                 Case No. 1:16-cv-00303-SPB
“SAVANNAH”, minors,
JOHN DOE as next friend for “SALLY” and                  Hon. Susan Paradise Baxter
“SIERRA”, minors, and “SARAH”,

                       Plaintiffs,

               v.

KIRK NESSET,

                       Defendant.

                DEFENDANT’S RESPONSE TO PETITION TO APPROVE
                    MINOR PLAINTIFF FIONA’S SETTLEMENT

       The defendant does not oppose the plaintiffs’ petition to approve minor plaintiff Fiona’s

settlement [ECF 43] and joins in the request that: it be granted and the court enter an order

thereafter dismissing the entire case with prejudice.

                                                        Respectfully submitted,

                                                        /s/ Michael J. Bruzzese
                                                        Michael J. Bruzzese
                                                        Pa. ID No. 63306
                                                        2315 Koppers Building
                                                        436 Seventh Avenue
                                                        Pittsburgh, PA 15219
                                                        (412) 281-8676

                                                        Counsel for the defendant
Dated: October 24, 2018
